265 S.W.3d 434 (2007)
In re Sharon KEITH, Relator.
No. 01-07-00674-CV.
Court of Appeals of Texas, Houston (1st Dist.).
August 20, 2007.
Rehearing Overruled September 14, 2007.
Thomas H. Burton III, Justice for Children, Houston, for relator.
Gus E. Pappas, Dabney & Pappas, Houston, for real party in interest.
Panel consists of Justices TAFT, JENNINGS, and ALCALA.

OPINION
PER CURIAM.
By petition for writ of mandamus, relator, Sharon Keith, challenges the district court's[1] July 24, 2007 Temporary Restraining Order excluding her from possession and all access to or communication with her minor children, K.R.K., A.S.K., and E.C.K. until the court's hearing, scheduled for August 21, 2007.
We deny the petition for writ of mandamus.
NOTES
[1]  The underlying suit is In the Interest of K.R.K., A.S.K., and E.C.K., Minor Children, No. 2000-24422, In the 312th District Court of Harris County, Texas, Honorable James D. Squier, presiding.